15
                                                             1                                         [PROPOSED] ORDER

                                                             2         Pursuant to the stipulation and agreement of the Parties, and for good cause shown,

                                                             3         IT IS SO ORDERED.

                                                             4
                                                                 Dated: November 26, 2019                                   __________________________
                                                                                                                           ___ ____
                                                                                                                               __ ___________
                                                                                                                                     __     _____
                                                                                                                                                _ _____
                                                                                                                                                __    ______
                                                             5                                                             Honorable
                                                                                                                            Hono
                                                                                                                            Ho    rable Maxine M.
                                                                                                                               n ra             M. Chesney
                                                             6                                                             Senior
                                                                                                                              niior United States District Judge
                                                                                                                           Seni

                                                             7

                                                             8

                                                             9

                                                            10
2001 North Main Street, Suite 500, Walnut Creek, CA 94596




                                                            11

                                                            12
          Tel 925-953-1620 Fax 925-953-1625




                                                            13
                   LOZANO SMITH




                                                            14

                                                            15

                                                            16

                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                 STIPULATION AND [PROPOSED] ORDER RE:              16                 Payne v. Peralta Community Coll. Dist.
                                                                 RESOLUTION OF MOTION FOR CONTEMPT                                          Case No.: 3:16-CV-04390-MMC
